Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed April 20, 2022. As filed, claims 1-13 are pending of which claims 1, 3-14 are amended. Claims 12-13 are newly added.
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action, Claims 3, 7-11.
Claims 1-2, 4-7, 12, 13  are examined herein.
Rejections Withdrawn
Applicants’ amendment, have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1-2, 4-7 under 35 U.S.C.  §112 second paragraph is 
withdrawn per amendment to claim to delete “preferably” and to specify the reaction conditions.
2. The rejection of claims 1,2, 4-5, 7 under 35 U.S.C.  §103 over WO 2016001383 Jan. 07, 2016 is withdrawn per amendment to claims to specify the dienophile D is
selected from the group consisting of maleic acid, acrylic acid, methacrylic acid and their hydrolysable derivatives chosen from their esters and their anhydrides. Applicant’s arguments (Remarks page 6-7 ) have been carefully considered and found persuasive.
3.The objection to claims has been addressed by amendment to claims.
The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 4/20/2022 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites process for preparing a mixture M1 of enol phosphate isomers of formula I defined by variables R1, R2, R4, R5, which process requires in first step:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The present claims encompass an untenable amount of permutations based on the variability of the claimed genus of “hydrolysable derivatives chosen from their esters and their anhydrides”. 
The phrase " hydrolysable derivatives " encompasses any esters or anhydrides compounds that may be obtained from maleic acid, acrylic acid, or methacrylic acid through a chemical reaction.  The extent of chemical reactions is unlimited.
By contrast, the nature and scope of the invention described in the Specification limited to using maleic anhydride as dienophile for the preparation of a Mixture of Diethyl-Hexa-1,3-Bien-1-Yl with improved isomeric purity of phosphate (example 3 on [0086]). The product of example 3 corresponds to elected species, wherein in formula 2 wherein R1, R1’, R2 are -CH2CH3, R3-R5=H 
The specification does not show any other examples of dienophile D 
selected from the group consisting of maleic acid, acrylic acid, methacrylic acid and their hydrolysable derivatives chosen from their esters and their anhydrides as claimed. 
Regarding the limitation “hydrolysable derivatives”,  instant specification lists on [0033]-[0034]: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 and on [0035] “Anhydrides include maleic anhydride and position 2 and 3 substituted derivatives thereof.”
However, this is not a definition, but merely an exemplification of what variable X could be selected from. 	Applicant has not described the claimed genus of hydrolysable derivatives chosen from their esters and their anhydrides in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. 
In the instant case, the claimed hydrolysable derivatives chosen from their esters and their anhydrides encompasses any molecule derived from maleic acid, acrylic acid, methacrylic acid.
In addition to lacking an adequate number of species, the only structural feature shared by all species of dienophile (maleic acid, acrylic acid, methacrylic acid  and ester and anhydride is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, is which is not an art-recognized chemical class. These shared structural features fail to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus maleic acid, acrylic acid, methacrylic acid and their hydrolysable derivatives chosen from their esters and their anhydrides as claimed. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed dienophile.

Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622